SERVICING AGREEMENT ADDENDUM TO SCHEDULE A For its services under the Servicing Agreement between Calvert Investment Services, Inc. (“CIS”) and Calvert Impact Fund, Inc., CIS is entitled to receive from the Fund fees as set forth below: Annual Account Fund and Portfolio Fee* Calvert Impact Fund, Inc. $8.00 Calvert Green Bond Fund *Account fees are charged monthly based on the highest number of non-zero balance accounts outstanding during the month. CALVERT IMPACT FUND, INC. BY: William M. Tartikoff Vice President and Secretary Calvert INVESTMENT SERVICES, INC. BY: Ronald M. Wolfsheimer Executive Vice President, Chief Financial and Administrative Officer Effective Date: October 31, 2013
